Citation Nr: 1532005	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis, now claimed as hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a skin condition, now claimed as skin cancer, to include as secondary to exposure to herbicides.

3.  Entitlement to a compensable evaluation for residuals of a left ankle fracture, prior to April 14, 2015.

4.  Entitlement to a compensable evaluation for residuals of a left ankle fracture, from April 14, 2015.


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

Multiple issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran filed a March 2004 claim to reopen his claim for service connection for chronic pulmonary obstructive disorder (COPD), alternately claimed as emphysema, which was never adjudicated.  The Veteran has further raised claims for service connection for an acquired psychiatric disorder and a heart condition in his April 2015 brief before the Board.  Finally, at his April 2015 hearing the Veteran raised a claim for service connection for hepatic cysts.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a compensable rating for residuals of a left ankle fracture, from April 14, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 2001 rating decision, the Columbia, South Carolina RO in pertinent part denied the Veteran's claim for service connection for hepatitis.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the September 2001 decision does not relate to an unestablished fact of the basis for the prior denial, i.e., lack of current hepatitis diagnosis.

3.  In a September 2001 rating decision, the RO in pertinent part denied the Veteran's claim for service connection for a skin condition.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the September 2001 decision does not relate to an unestablished fact of the basis for the prior denial, i.e., no indication that the Veteran's skin condition is related to service.

5.  Prior to April 14, 2015, the residuals of the Veteran's left ankle fracture were not productive of limited motion, ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2001 decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for hepatitis is therefore not warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Evidence received since the September 2001 decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for a skin condition is therefore not warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for a compensable evaluation for residuals of a left ankle fracture, prior to April 14, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated December 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran has not been provided with a VA examination of his hepatitis or his skin condition.  VA's statutory duty to provide a VA examination in a service connection claim that has been previously denied by a final decision does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a VA examination or medical opinion is not required.

The Veteran was provided a VA examination of his left ankle condition in April 2010.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

The Court further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Hepatitis

The Veteran filed a claim for service connection for hepatitis C, which the Board construes as a claim to reopen his previously denied broader claim for hepatitis.

The Veteran originally filed a claim for service connection for hepatitis in May 1994.  This claim was denied in a November 1995 rating decision on the grounds that, while the Veteran did suffer from hepatitis while in service, there was no evidence of current hepatitis or residuals at the time of the claim.  

The Veteran filed to reopen his claim for service connection for hepatitis in August 2000.  His claim to reopen was denied in a September 2001 rating decision by the RO in Columbia, South Carolina, on the grounds that the Veteran had not submitted new and material evidence of a current condition.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  The Board therefore finds that this decision became final.

The Board notes that the Veteran filed to reopen his claim for hepatitis in March 2004, but the claim was never adjudicated.  This decision therefore relates back to that claim.  The Veteran filed a claim for service connection for the more specific condition of hepatitis C in November 2009, which the Board here construes as another claim to reopen.

The only evidence that the Veteran has submitted to VA in connection with these claims to reopen is copies of his service treatment records showing that he was diagnosed with infectious hepatitis (hepatitis A) in February 1968.  These records were considered in the prior denials of the Veteran's claim and provide no evidence to the Veteran's current condition.  

VA treatment records show that in July 2002 the Veteran was advised by his physician that his history of hepatitis put him at a higher risk of hepatitis C, but the Veteran was never diagnosed with that condition.  Blood tests throughout the Veteran's medical records show the presence of the hepatitis antibodies, reflecting his prior infection.  There is no diagnosis of current disease.

At his April 2015 hearing, the Veteran stated that he had cysts on his liver which he believed were related to his history of hepatitis.  VA treatment records include a January 2004 chest CT scan which shows two small simple cysts noted in the lateral segment of the left lobe of the liver.  There is no other record of any treatment or symptoms related to these cysts.

The Board finds no indication that the Veteran's hepatic cysts are related to his history of hepatitis.  The Board does not rule out the possibility that they are connected, but finds no evidence of a connection beyond the Veteran's unsupported supposition.  Thus, the Board finds that these cysts are outside the scope of the Veteran's claim for service connection hepatitis, and refers it back to the RO for adjudication, as stated in the introduction of this decision.

The Veteran has not supplied any evidence of a current hepatitis diagnosis.  The medical records identified by the Veteran and otherwise refer to his prior infection, but there is no evidence in the record of any current disease.  The Board therefore finds that evidence received since the September 2001 decision does not relate to an unestablished fact of the basis for the prior denial, i.e., lack of current hepatitis diagnosis.  Thus, evidence received since the September 2001 decision is not new and material, and reopening of the Veteran's claim for entitlement to service connection for hepatitis is therefore not warranted.  

Skin Condition

The Veteran appeals to reopen his claim for skin cancer.  

The Veteran originally filed a claim in March 1996 for service connection for a skin condition due to exposure to Agent Orange.  This claim was denied in a July 1996 rating decision on the grounds that there was no indication that the Veteran's former skin conditions, including basal cell carcinoma of the mid-forehead and malignancy of the lower lip, were related to service, and neither condition was entitled to presumptive service connection based on exposure to herbicides under 38 C.F.R. §§ 3.307, 3.309(e).

The Veteran filed a claim in August 2000 for service connection for a skin rash and skin cancer, construed as a claim to reopen his claim for service connection for a skin condition.  His claim to reopen was denied in a September 2001 rating decision by the RO in Columbia, South Carolina, on the grounds that the Veteran had not submitted new and material evidence that his skin condition was related to service or entitled to presumptive service connection.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  The Board therefore finds that this decision became final.

In November 2009, the Veteran filed to reopen his claim for skin cancer.  In support of his claim to reopen, the Veteran has provided medical records that show that he has been treated by his dermatologists for numerous skin conditions, including a noncancerous epidermal inclusion cyst in April 2002, actinic cheilitis beginning in November 2002 and thereafter, and two squamous cell carcinomas on the left anterior shoulder and the left mid back in October 2010.  None of these medical records make reference to the Veteran's service.

In his April 2015 appellate brief, the Veteran states that his evidence of a current skin condition is new and material.  However, the Board notes that the most recent denial in September 2001 stated that service connection for a skin condition "is denied since this condition neither occurred in nor was caused by service."  The Veteran further states that his current squamous cell carcinomas can be linked to in-service tests run on two benign moles on his neck in August 1970.  

The Veteran has not supplied any evidence relating a current skin condition to service, and none of the conditions with which he has been diagnosed are eligible for presumptive service connection due to exposure to herbicides under 38 C.F.R. §§ 3.307, 3.309(e).  The Board does not find any indication that the two benign moles on the Veteran's neck in service have any relationship with his current squamous cell carcinomas on his shoulder and back, or with any other current skin condition.  The Board therefore finds that evidence received since the September 2001 decision does not relate to an unestablished fact of the basis for the prior denial, i.e., no indication that the Veteran's skin condition is related to service.  Thus, evidence received since the September 2001 decision is not new and material, and reopening of the Veteran's claim for entitlement to service connection for a skin condition is therefore not warranted.  

Left Ankle Condition, Prior to April 14, 2015

The Veteran claims a compensable rating for his left ankle condition.  The Board finds the evidence of record sufficient to decide the issue prior to April 14, 2015.  The time period since that date is discussed in the remand portion of this decision.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Higher ratings under this code are available at 10 percent for moderate limited motion and 20 percent for marked limited motion.  

Alternative and additional Diagnostic Codes for the ankle are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of the ankle in plantar flexion less than 30 degrees is rated at 20 percent; ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees is rated at 30 percent; and ankylosis in plantar flexion at more than 40 degrees, in dorsiflection at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5272, ankylosis of the subastragalar or tarsal joint is rated at 10 percent for ankylosis in good weight-bearing position and at 20 percent for ankylosis in poor weight-bearing position.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5273, malunion of the os calcis or astralagus is rated at 10 percent for moderate deformity and 20 percent for marked deformity.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5274, astragalectomy is rated at 20 percent.

The Veteran underwent a VA examination of his left ankle in April 2010.  The Veteran reported weakness, stiffness, swelling, giving way, tenderness, and pain.  He denied heat, redness, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  Physical activity caused flare-ups as often as three times per day.  During flare-ups, the Veteran reported neither additional functional impairment nor limitation of motion.  He reported difficulty standing and walking, with residuals of pain and lack of support.  He stated that he did not experience any overall functional impairment from the condition.  The examiner noted normal posture, normal gait, and normal walk in regards to a tandem gait.  There was no sign of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  No assistive devices were required for ambulation.  On examination there was no sign of deformity or ankylosis, nor any objective evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion was within normal limits with no pain and repetition caused no additional limitations of any kind.  From the physical examination the examiner found no objective residuals of the left ankle fracture, with subjective factors of pain and weakness.  A subsequent June 2010 x-ray found a small subchondral defect involving the medial aspect of the talar dome, with minimal degenerative changes otherwise.  In an addendum, the examiner diagnosed the subchondral defect of the tallar bone medially, and mild degenerative disease of the left ankle.

VA treatment records reflect that the Veteran reported left ankle pain as part of a health maintenance visit in May 2010.  There is no indication that any further action was taken by his physician.

There is no indication in the record that the Veteran has had any medical treatment of his ankle since June 2010, and he stated at his April 14, 2015 hearing that he has not been treated because his doctors were focused more on his pulmonary difficulties and because he spends most of his time in a wheelchair due to those difficulties.  The Veteran provided VA with no statements prior to the hearing elaborating on the manifestation or severity of the Veteran's ankle condition.  At the hearing, the Veteran reported aching, swelling, and giving way.

The Board finds that a compensable rating is not warranted by the evidence prior to April 14, 2015.  Compensable ratings for ankle disabilities are warranted for limitation of motion, ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.  There is no evidence in the record of any such manifestations.  Furthermore, the Board notes that at his April 2010 VA examination the Veteran reported that he did not experience additional functional impairment or limitation of motion during flare-ups.  See DeLuca, 8 Vet. App. at 204-07.  The Board recognizes that the Veteran experiences weakness, stiffness, swelling, giving way, tenderness, and pain, including as exacerbated during flare-ups.  The Board finds, however, that these symptoms are contemplated by the Veteran's current noncompensable rating.  See 38 C.F.R. § 4.31.  For these reasons, the Board finds that a compensable rating for the residuals of the Veteran's left ankle fracture is not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's left ankle condition.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's left ankle condition, including weakness, stiffness, swelling, giving way, tenderness, and pain, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his left ankle condition is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a compensable rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

New and material evidence having not been received, the appeal to reopen the claim for service connection for hepatitis, now claimed as hepatitis C, is denied.

New and material evidence having not been received, the appeal to reopen the claim for service connection for a skin condition, now claimed as skin cancer, to include as secondary to exposure to herbicides, is denied.

A compensable evaluation for residuals of a left ankle fracture, prior to April 14, 2015, is denied.




REMAND

On April 14, 2015, the Veteran made statements indicating that his left ankle condition had worsened.  The Board finds that remand is necessary to determine the current extent and severity of his left ankle condition.

At his April 14, 2015 hearing, the Veteran reported a worsening of his left ankle condition since his last examination.  Specifically, the Veteran reported that when he stands up his ankle tends to give way, and because of this he has suffered falls since his last examination.  He stated that his ankle constantly aches and regularly swells up.  The Veteran further reported that he has not had medical treatment on the ankle, however, because his pulmonary problems are more urgent, and he is usually in a wheelchair anyway.

Since the Veteran's most recent VA examination was conducted in August 2010 and the Veteran has reported a worsening of symptoms since then, the Board must remand this issue in order to afford the Veteran a contemporaneous VA examination to assess the current extent and severity of his left ankle condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Schedule the Veteran for a VA examination to determine the level of severity of his left ankle condition.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


